ORDER ON SHOW-CAUSE HEARING
PER CURIAM.
This is a contempt proceeding ancillary to the appeal of Alfred Opela, Jr. from a judgment of conviction for driving while intoxicated, subsequent offense. Tex.Rev. Civ.Stat.Ann. art. 67011-2 (1981 Tex.Gen. Laws, ch. 40, § 1 at 78-79, repealed effective January 1, 1984, by 1983 amendment *923of art. 6701/-I [Supp.1984]). The subject of this proceeding is Joe F. Taylor, appellant’s court-appointed counsel.
The record in this cause reflects that notice of approval of the record was sent to Taylor, as counsel for appellant, on March 20,1984. His brief was therefore due to be filed in this Court no later than April 19, 1984. Tex.Code Cr.P.Ann. art. 40.09(8), (9) (Supp.1984). On May 9, 1984, it having been noted that no brief had been filed in appellant’s behalf, and that there had been tendered no request for an extension of time for filing, this Court ordered Taylor to file a brief on or before May 28, 1984.
Thereafter, on June 20, 1984, neither brief nor request for extension of time having been filed, and having received no communication of any nature from counsel, this Court entered a show-cause order requiring Taylor to appear in person at 8:30 A.M. on June 27, 1984, then and ther.e to show cause why he should not be held in contempt for his failure to obey the May 9 order, and sanctions imposed.
A show-cause hearing was held in this Court on June 27, 1984. Taylor appeared as required, although tardily, and offered no legitimate explanation for his failure to obey the order of May 9. After consideration of the circumstances, we find that appellant’s counsel is in contempt of this Court, and conclude that he should be punished for such contempt.
It is accordingly ordered that the said Joe F. Taylor shall be punished by a fine in the amount of Four Hundred Dollars ($400.00). The fine assessed shall be discharged by the payment of same to the Clerk of this Court, on or before forty-five days from the date of this order.
It is so ordered this the 1st day of August, 1984.
GAMMAGE, J., not participating.